29 B.R. 319 (1983)
In the Matter of SAXON INDUSTRIES, INC., Debtor.
Bankruptcy No. 82 B 10687.
United States Bankruptcy Court, S.D. New York.
April 21, 1983.
Burns Summit Rovins & Feldesman, Cahill, Gordon & Reindel, Corp. Counsel, New York City, for debtor.
Cornelius Blackshear, Acting U.S. Trustee, New York City.
Erik Aschenbrenner, New York City, for Securities and Exchange Com'n.
Shea & Gould, New York City, for Creditors' Committee.
Steel, Hector & Davis, Miami, Fla., Dewey, Ballantine, Bushby, Palmer & Woods, Local Counsel, New York City, for Examiner, Arthur England.
Milbank, Tweed, Hadley & McCloy, New York City, for the Committee of Equity Security Holders.
Zalkin, Rodin & Goodman, New York City, for Unofficial Committee of Bank Creditors.
DECISION AND ORDER ON ALLOWANCE OF INTERIM COMPENSATION AND ALLOWANCE OF FINAL FEE PREMIUM
EDWARD J. RYAN, Bankruptcy Judge.
On March 28, 1983 a hearing was held before this court on applications for interim compensation for professional services rendered in the Saxon Industries, Inc. case.
An order was signed on March 29, 1983 authorizing certain payments. This order left in abeyance the request of Shea & Gould, as counsel to the official creditors' committee, for the payment of their allowance in full without the 25% holdback which is in the sum of $19,360.
The payment of a $30,000 "premium" to steel, Hector and Davis, counsel to the Examiner, was also left for future determination.
With respect to Shea & Gould, the $19,360 holdback, if required, would blindly follow some bankruptcy judges' practice of holding back in all cases 25% of allowed interim fees. This practice may be appropriate in some cases. Absent a proper showing to the contrary, if a party objects to the holdback, this court allows payment of compensation in full. Therefore, Shea & Gould is allowed $19,360.
The request of Steel, Hector & Davis for the relatively modest premium of $30,000 is also granted. The exemplary performance of Steel, Hector and Davis fully warrants the award. See In re Aminex Corp., 15 B.R. 356 (Bkrtcy.S.D.N.Y.1981) for a thorough discussion of fee premiums in bankruptcy cases.
It is so ordered.